Filed 3/23/16 P. v. Morales CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B265651

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. VA106793)
         v.

NICHOLAS MORALES,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County. Olivia
Rosales, Judge. Reversed and remanded.
                                                         ______

         California Appellate Project, Jonathan B. Steiner, Executive Director, and Richard
B. Lennon, under appointment by the Court of Appeal, for Defendant and Appellant.
         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Mary Sanchez and Michael C.
Keller, Deputy Attorneys General, for Plaintiff and Respondent.
                                                         ______
         Appellant Nicholas Morales appeals from the trial court’s denial of his petition for
recall of his sentence and resentencing under Penal Code section 1170.18, 1 on his
convictions of one count of grand theft person and one count of petty theft, which was
sentenced as a felony. Appellant argues, the Attorney General concedes, and we agree
that the trial court erred in concluding that appellant’s theft convictions were ineligible
for resentencing as misdemeanors under Proposition 47, the Safe Neighborhood
and Schools Act. Accordingly, we reverse and remand for reconsideration of appellant’s
petition.
                   FACTUAL AND PROCEDURAL BACKGROUND
         In 2009, a jury convicted appellant of one count of attempted robbery (§§ 664,
211), four counts of impersonating a police officer (§ 146a, subd. (b)), one count of grand
theft person (§ 487, subd. (c)), and two counts of petty theft (§ 484). The court imposed a
sentence of 35 years to life on the attempted robbery count, concurrent two-year terms
on the impersonation counts, a two-year concurrent sentence on one2 of the petty theft
counts (sentenced as a felony), and a concurrent two-year term on the grand theft person
count.
         In June 2015, appellant filed a petition for resentencing on the theft convictions
(§§ 487, subd. (c), 484) under section 1170.18. The trial court denied the motion,
concluding the charges were not eligible for relief. Appellant timely filed a notice of
appeal.
                                        DISCUSSION
         Proposition 47, codified in section 1170.18, reduced the penalties for a number of
offenses. Among those crimes reduced to misdemeanors are theft offenses, including
those charged in this case, petty theft and grand theft person, which are now defined in
section 490.2: Notwithstanding section 487 or any other provision of law defining grand
theft, obtaining any property by theft “where the value of the money, labor, real or

1
         All statutory references are to the Penal Code unless otherwise indicated.
2
      The trial court found the remaining petty theft count to be a misdemeanor, and
imposed a six-month jail sentence on the conviction.

                                               2
personal property taken does not exceed nine hundred fifty dollars ($950) shall be
considered petty theft and shall be punished as a misdemeanor.” (§ 490.2, subd. (a).)
       Here, the appellant and the Attorney General properly agree that the trial court
erred in concluding as a matter of law that appellant’s convictions for section 487,
subdivision (c) and section 484 were ineligible for resentencing as misdemeanors.
Convictions for those offenses do not categorically exclude appellant from relief.
Rather, the trial court must determine whether the facts of those offenses qualify
appellant for statutory relief, including whether the value of the property involved was
less than $950. (People v. Contreras (2015) 237 Cal.App.4th 868, 892.) If “[a]fter a
petitioner is found to be eligible, the trial court must grant the petition for reduction
of sentence unless the court finds in its discretion that the petitioner poses an
unreasonable risk of committing a very serious crime.” (T.W. v. Superior Court (2015)
236 Cal.App.4th 646, 652.) The parties also concur, and we agree, that this matter must
be remanded to the trial court with directions to hold a new hearing on the petition.
On remand, the trial court must review the factual basis of the convictions in light of
section 490.2 as well as the factors in section 1170.18.




                                               3
                                     DISPOSITION
       The order denying the appellant’s petition for resentencing under section 1170.18
is reversed. The case is remanded to the trial court with directions to reconsider the
petition in accord with the views expressed in this opinion.
       NOT TO BE PUBLISHED.




                                                        ROTHSCHILD, P. J.
We concur:



                     CHANEY, J.



                     JOHNSON, J.




                                             4